IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-88,720-01 & WR-88,720-02


                        EX PARTE JASON EARL WHITE, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
          CAUSE NOS. W10077-1 & W8888-1 IN THE 335TH DISTRICT COURT
                            FROM HOOD COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In Cause No. CR10077, Applicant was

convicted of three counts of aggravated sexual assault, one count of indecency with a child by

contact, and three counts of indecency with a child by exposure and sentenced to sixty-five years’

imprisonment, twenty years’ imprisonment, and eight years’ imprisonment, respectively. In Cause

No. 8888, Applicant was convicted of aggravated sexual assault of a child and sentenced to forty

years’ imprisonment. Applicant’s convictions were affirmed by the Second Court of Appeals. White

v. State, Nos. 02-07-00089-CR & 02-07-00090-CR (Tex. App.—Fort Worth May 29, 2008) (not
                                                                                                   2

designated for publication).

       The Court remanded these writ applications for responses and findings addressing one of

Applicant’s ineffective assistance of counsel claims and for a finding concerning the status of a

pending motion for judgment nunc pro tunc.

       After an independent review of the entire record and the trial court’s findings, we find that

Applicant's ineffective assistance of counsel claim is without merit. Therefore, we deny relief.

       Applicant’s claim for pre-sentence jail time credit is dismissed. Ex parte Florence, 319
S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).



Filed: January 30, 2019
Do not publish